Case: 20-60254     Document: 00515855910         Page: 1     Date Filed: 05/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 10, 2021
                                  No. 20-60254
                                                                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Demetrius S. Rankin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:19-CV-715
                            USDC No. 1:06-CR-41-1


   Before Jones, Costa, and Wilson, Circuit Judges.
   Per Curiam:*
          Demetrius S. Rankin, federal prisoner # 03266-043, moves for a
   certificate of appealability (COA) from the denial of his 28 U.S.C. § 2255
   motion challenging the revocation of his supervised release and the sentence
   imposed upon revocation. Rankin asserts that (1) the Government engaged


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60254      Document: 00515855910           Page: 2    Date Filed: 05/10/2021




                                     No. 20-60254


   in prosecutorial misconduct at the revocation proceeding; (2) the evidence
   was insufficient to prove that he knowingly possessed a controlled substance;
   (3) the revocation sentence violated due process because his revocation was
   based on insufficient evidence; (4) the district court improperly admitted
   hearsay testimony at the revocation proceeding, which violated his rights
   under the Confrontation Clause; and (5) trial and appellate counsel rendered
   ineffective assistance.
          To obtain a COA, a movant must make “a substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,
   529 U.S. 473, 483 (2000).          “A [movant] satisfies this standard by
   demonstrating that jurists of reason could disagree with the district court’s
   resolution of his constitutional claims or that jurists could conclude the issues
   presented are adequate to deserve encouragement to proceed further.”
   Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). If a district court has rejected
   the claims on their merits, like here, the § 2255 movant “must demonstrate
   that reasonable jurists would find the district court’s assessment of the
   constitutional claims debatable or wrong.” Slack, 529 U.S. at 484; see also
   Miller-El, 537 U.S. at 338. Rankin has not made the requisite showing.
          Accordingly, his COA motion is DENIED. In addition, because
   Rankin fails to make the required showing for a COA on his constitutional
   claims, we do not consider his assertion that the district court erred by
   denying his request for an evidentiary hearing. See United States v. Davis, 971
   F.3d 524, 534-35 (5th Cir. 2020), petition for cert. filed (U.S. Mar. 18, 2021)
   (No. 20-7553). Rankin’s motions for leave to proceed in forma pauperis on
   appeal and to relinquish jurisdiction are also DENIED.




                                          2